 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:19-MC-00163-KJM-CKD
12                 Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13                 v.                                 FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $56,960.00 IN U.S.                 ALLEGING FORFEITURE
     CURRENCY,
15
                   Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Jared

18 Dellinger (“Dellinger”), by and through their respective counsel, as follows:

19          1.     On or about July 12, 2019, claimant Dellinger filed a claim in the administrative

20 forfeiture proceedings with the Drug Enforcement Administration with respect to the Approximately

21 $56,960.00 in U.S. Currency (hereafter “defendant currency”), which was seized on April 29, 2019.

22          2.     The Drug Enforcement Administration has sent the written notice of intent to forfeit

23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

24 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

25 other than the claimant has filed a claim to the defendant currency as required by law in the

26 administrative forfeiture proceeding.

27          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                       1
                                                                           Stipulation to Extend Time to File Complaint
 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 3 the parties. That deadline is October 10, 2019.

 4            4.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

 5 extend to January 8, 2020, the time in which the United States is required to file a civil complaint for

 6 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 7 currency is subject to forfeiture.

 8            5.       Accordingly, the parties agree that the deadline by which the United States shall be

 9 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

10 alleging that the defendant currency is subject to forfeiture shall be extended to January 8, 2020.

11    Dated:         10/3/2019                                 MCGREGOR W. SCOTT
                                                               United States Attorney
12

13                                                             /s/ Kevin C. Khasigian
                                                               KEVIN C. KHASIGIAN
14                                                             Assistant U.S. Attorney
15

16    Dated:         10/3/2019                                 /s/ Brian L. Michaels
                                                               BRIAN L. MICHAELS
17                                                             Attorney for Jared Dellinger
                                                               (As authorized via email)
18

19
              IT IS SO ORDERED.
20
     Dated:        10/4/2019
21

22                                                          UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                           2
                                                                                 Stipulation to Extend Time to File Complaint
